     Case 5:17-cv-00220-LHK Document 991 Filed 12/13/18 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11                      UNITED STATES DISTRICT COURT
12                    NORTHERN DISTRICT OF CALIFORNIA
                              SAN JOSE DIVISION
13

14

15   FEDERAL TRADE COMMISSION,              Case No. 5:17-cv-00220-LHK-NMC

16                   Plaintiff,             [PROPOSED] ORDER GRANTING
                                            FEDERAL TRADE COMMISSION’S
17             vs.                          ADMINISTRATIVE MOTION FOR
18   QUALCOMM INCORPORATED, a               LEAVE TO SERVE TRIAL SUBPOENA
     Delaware corporation,
19
                     Defendant.
20

21

22

23

24

25

26

27

28
                                                [PROPOSED] ORDER GRANTING FTC’S MOTION
                                                      FOR LEAVE TO SERVE TRIAL SUBPOENA
                                                        Case No. 5:17-cv-00220-LHK-NMC
       Case 5:17-cv-00220-LHK Document 991 Filed 12/13/18 Page 2 of 2



 1                                        [PROPOSED] ORDER

 2            For good cause shown, the motion of the Federal Trade Commission for an order allowing

 3   it to effect service of Rule 45 trial subpoenas by certified mail addressed to the residences of Mr.

 4   Steven Altman and Mr. Derek Aberle is hereby GRANTED.

 5
              It is SO ORDERED.
 6

 7   Dated:    _______________,
               December 13      2018               ___________________________________
 8                                                 Honorable Lucy H. Koh
                                                   United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                                                [PROPOSED] ORDER GRANTING FTC’S MOTION
                                                                      FOR LEAVE TO SERVE TRIAL SUBPOENA
                                                                        Case No. 5:17-cv-00220-LHK-NMC
